Citation Nr: 1731923	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO. 07-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a rating in excess of 40 percent for a right shoulder disability. 

4. Entitlement to a rating in excess of 20 percent for anxiety neurosis and major depressive disorder.

5. Entitlement to a compensable rating prior to November 25, 2009 and in excess of 10 percent thereafter for a right shoulder surgery scar. 

6. Entitlement to an initial disability rating in excess of 30 percent for carpal tunnel syndrome, right upper extremity.

7. Entitlement to a compensable initial disability rating prior to May 1, 2009 and a rating in excess of 10 percent thereafter for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.

8. Entitlement to special monthly compensation (SMC) for loss of use of the right hand.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, from July 1994 to April 1995, and from February 2003 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, November 2009, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. These matters were remanded by the Board in December 2011 for additional development.

In a May 2016 rating decision, the RO granted TDIU effective June 14, 2007. Consequently, no issue involving TDIU is before the Board at this time. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of entitlement to increased ratings for a right shoulder disability and right shoulder scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2006 rating decision denied the Veteran's claim for entitlement to service connection for erectile dysfunction. 

2. The evidence associated with the claims file subsequent to the April 2006 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction. 

3. Sleep apnea was not manifested in or etiologically related to active service. 

4. Prior to the in-service aggravation of the Veteran's anxiety neurosis and major depressive disorder, the disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms such as depressed mood. The evidence did not show occupational and social impairment with reduced reliability and productivity.

5. The Veteran's anxiety neurosis and major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, depression, irritability, and impairment of short term memory. The evidence does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.

6. Right upper extremity carpal tunnel syndrome is manifested by complaints of pain, paresthesia, tingling, and numbness of a severe severity.

7. The Veteran's linear scar of the right wrist has been noted to be painful but not deep or unstable; it does not cover an area of at least 72 square inches (465 square centimeters); and it does not affect the functioning of the affected part, throughout the entire course of the appeal. 

8. The Veteran's right (major) hand is not shown to have sustained a loss of effective function such that it would be equally well-served by an amputation stump with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1. The April 2006 rating decision denying the Veteran's claim for service connection for erectile dysfunction is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for erectile dysfunction, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

4. The assigned pre-aggravation baseline evaluation of 30 percent for the Veteran's anxiety neurosis and major depressive disorder is appropriate. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9499-9434 (2016).

5. The criteria for a rating of in excess of 20 percent for anxiety neurosis and major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9499-9434 (2016).

6. The criteria for a rating of 50 percent, but no higher, for right upper extremity carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2016).

7. The criteria for an initial 10 percent rating, but no higher, for scar of the right wrist prior to May 1, 2009 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

8. The criteria for an rating in excess of 10 percent as of May 1, 2009 for scar of the right wrist have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

9. The criteria for entitlement to special monthly compensation under 38 U.S.C.A. 
 § 1114(k) for loss of use of the Veteran's right (major) hand have not been met. 38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. § 3.350 (a)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed letters in January 2009, June 2009, July 2009, April 2010, and July 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. The letters also informed the Veteran of the reasons for the prior denial and the unique character of the new and material evidence that must be presented to reopen the claims.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was not afforded a VA examination with regards to his sleep apnea claim. VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, the Board notes the service treatment records are completely devoid of a clinical assessment of sleep apnea and it was not until April 2006, more than one year after separation of service, that the Veteran was first assessed with sleep apnea. Additionally, the Veteran has not produced any evidence associating sleep apnea to service and did not respond to a request for such evidence by the RO. In short, the Board finds that an examination is unnecessary to decide this claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

An April 2006 rating decision denied the Veteran's claim of entitlement to service connection for erectile dysfunction. The Veteran did initially appeal the decision but withdrew the issue from appeal in a June 2007 statement. 

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for erectile dysfunction, the Board finds that the evidence added to the record since the April 2006 rating decision is new but not material. The Veteran was previously denied service connection for erectile dysfunction because it was not found that the Veteran's erectile dysfunction onset or was due to service. Evidence added to the record since the last final April 2006 rating decision includes VA treatment records and private treatment records that are new, as they were not previously considered. However, none of the newly submitted medical evidence shows that the Veteran's erectile dysfunction onset during service or as a result of any incident during service. Because the newly submitted records do not raise a reasonable possibility of substantiating the underlying claim for service connection, the Board thus finds that those medical records are not material. Additional evidence which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected is not new and material evidence. Cox v. Brown, 5 Vet. App. 95 (1993). 

Accordingly, the Board finds that new and material evidence has not been received to reopen a claim for service connection for erectile dysfunction. Therefore, the petition to reopen the previously denied claim is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A review of the Veteran's service treatment records shows no reports or symptoms of sleep apnea. The evidence indicates that the Veteran was first assessed with symptoms of sleep apnea in April 2006, which is fifteen months after separation from service. There is no indication in the record of an etiological link between the Veteran's service and his later-diagnosed sleep apnea, aside from his lay statements attesting to his belief of such a link. The Board has given full consideration to the Veteran's contentions. However, while lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Moreover, there is nothing in the record demonstrating that the Veteran received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). As such, the Veteran is not competent to assign a diagnosis or etiology to his reported symptoms. Thus, the lay evidence in this case does not constitute competent medical evidence and lacks probative value.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea as the Board notes that the Veteran's service treatment records show no reports or treatments of sleep apnea as he was first diagnosed with sleep apnea symptoms in April 2006, fifteen months after separation from service. There is simply no competent evidence establishing a nexus between the Veteran's service and his current diagnosis of sleep apnea. Thus, service connection for sleep apnea cannot be granted. The preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disability

As an initial matter, the Board notes that the Veteran's service-connected anxiety neurosis and major depressive disorder ("psychiatric disability") is currently rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9434. The Board notes that the Veteran was granted service connection for a psychiatric disability based on aggravation of a disability that existed prior to service, in this case anxiety neurosis and major depressive disorder. A November 2009 rating decision granted the Veteran service connection for a psychiatric disability, and assigned a 20 percent rating. While the RO determined the psychiatric symptomatology met the criteria for an initial 50 percent rating, it assigned a 20 percent rating after it ascertained the degree of disability existing at the time of entrance into active service was equivalent to a 30 percent rating. Pursuant to 38 C.F.R. § 3.322, the assigned rating reflects only the degree of disability over and above the degree of disability existing at the time of entrance into active service, or pre-aggravation baseline. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating will be assigned for psychiatric disorders when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. Id.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2016). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

As previously discussed, pursuant to 38 C.F.R. § 3.322, the assigned rating for a disability aggravated by service reflects only the degree of disability over and above the degree of disability existing at the time of entrance into active service, or the pre-aggravation baseline. If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made. 

A September 2002 private treatment record, prior to the Veteran's last period of active service, shows that the Veteran was diagnosed with a major depressive disorder. The Veteran's symptoms were noted to consist of sadness, anxiety, irritability, suicidal thoughts, lack of enthusiasm, loss of concentration, and periodic loss of enjoyment of his interest. The disorder was noted to fluctuate in severity, but total remissions were never obtained. Control of the Veteran's aggressivity was noted to be a problem and episodes of physical encounters with his child had occurred. Mental examination showed his conversations were coherent and relevant. No gross perceptive disorders were noted. Suicidal ideations were noted to occur repeatedly but neither suicidal gesturers nor planning were reported. The Veteran was noted to be attached to his wife and child, and that emotional bond kept him going. The private psychiatrist reported that the Veteran was never a suicidal risk. His affected processes and mood were constantly depressed, though intensity of depression was varied. Irritability, impatience, and intolerance were present. The private psychiatrist noted that these symptoms caused frequent problems with interpersonal relationships at work and home. Anxiety was noted to be severe, and caused night awakening. Aggressive outbursts at home were noted. The Veteran was assigned a GAF score of 55. 

In examining this evidence, the Board concludes the degree of disability existing at the time of entrance into active service was equivalent to a 30 percent rating. The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking. There is also no evidence of weekly panic attacks. While there is evidence of that the Veteran had some disturbance of mood and depression, outburst against family members, and incidents of suicidal thoughts, those incidents were not of the severity required for the next higher rating criteria for 50 percent, as they did not result in a sufficient level of social and industrial impairment. Specifically, the private psychiatrist noted that the Veteran was not suicidal, and while interpersonal relationships at work and home were challenged, he still was working and maintained relationships with his family. 

As such, the Board finds that the preponderance of the evidence reflects that the pre-service degree of disability was ascertainable and that the Veteran's psychiatric disability symptomatology warranted a pre-aggravation baseline of 30 percent.

With regard to the Veteran's current rating, a June 2005 VA examination report shows that the Veteran had been working at the United States Postal Service for over 15 years. The Veteran reported sleeping difficulty, irritability, and verbal aggressiveness with his family. The Veteran reported forgetting things rapidly like what he is told, and numbers. Mental status examination showed that the Veteran was clean, adequately dressed, and groomed; alert and oriented times three; attention and concentration were good; memory was good; speech was clear and coherent; no hallucinations, suicidal ideations, or homicidal ideations were present; insight and judgement were fair; and he exhibited good impulse control. The examiner assigned a GAF score of 60. 

A January 2006 VA treatment record noted that the Veteran was diagnosed with a major depressive disorder and assigned a GAF of 50. 

A February 2009 VA examination report shows that the Veteran was diagnosed with a moderate depressive disorder. Mental status examination noted that the Veteran was clean and casually dressed; psychomotor activity was unremarkable; speech was unremarkable; attitude was cooperative; affect was normal; mood was depressed; attention was intact; he was orientated to all three spheres; thought process was unremarkable; no delusions; judgment normal; intelligence average; insight present; severe insomnia was noted; no hallucinations; no inappropriate behavior; obsessive behavior was absent; panic attacks were absent; suicidal and homicidal thoughts were noted. The Veteran was noted to have good impulse control, and no episodes of violence were reported. Memory was noted to be intact. The Veteran was assigned a GAF score of 60. The examiner remarked that the Veteran had moderate symptoms of depression, depressed mood, irritability, crying spells, frustration, anhedonia, insomnia, and occupational dysfunction. The examiner reported that total social and occupation impairment was present due to the Veteran's mental condition. However, in reaching this conclusion, the examiner reasoned only that the Veteran had been awarded Social Security disability benefits for his psychiatric disability and had not been employed for several years.

An April 2010 VA treatment report shows that the Veteran reported feelings of frustrations and concerns related to his children. Mental status examination showed normal appearance; cooperative attitude; speech was readily spontaneous; alert and attentive; oriented in all spheres; mood was moderately depressed and anxious; thought content was feeling of worthlessness; no abnormal perception; memory was noted as poor for recent and immediate memory as reported by Veteran; judgement was good; insight was good; and no suicidal or homicidal ideas reported. The Veteran continued to report moderately depressive symptoms.

A review of VA treatment records from 2010 to 2016 show that the Veteran's psychiatric disability was consistently characterized as stable and under control. 

The Board finds that the evidence of record does not support an initial rating higher than the assigned 50 percent rating. The 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such chronic sleep impairments, depression, disturbances of motivation and mood, and memory problems. No homicidal or suicidal ideations were noted. Additionally there were no violent outbursts or inappropriate behavior noted. Moreover, the evidence does not indicate, nor has the Veteran ever reported, that his service-connected psychiatric disability has been manifested by symptoms of such severity as persistent delusions, obsessional rituals which interfere with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene that would cause occupational and social impairment with deficiencies in most areas. The Board also notes that the Veteran has had multiple normal mental status examinations, with his major symptoms noted to be depression, irritability, and chronic sleep impairment. These symptoms equate to no more than a 50 percent rating.

With respect to the Veteran's GAF scores of 60, 50, and 60, which contemplate mild to serious to impairment in several areas, the Board notes that according to the DSM-IV, a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue. Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate a disability rating indicative of more than moderate symptomatology. Although some of the medical evidence-including in particular the February 2009 VA examination-suggests that the Veteran's symptomatology falls into a range of greater severity, the evidence when taken as a whole does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies or met the level of severity of symptomatology for a rating of 50 percent. The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating, including consideration of disturbance of mood, depression, and irritability. In so finding, the Board notes particularly that the February 2009 VA examiner, when finding the Veteran to experience total occupational and social impairment, relied only on the Veteran's award of SSA benefits and his report that he had not worked in several years. There is no evidence in that examination report or otherwise of record that the Veteran actually experiences total occupational and social impairment. Rather, he has consistently been shown to maintain relationships with his family and to experience no more than moderate symptoms.

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating. The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. While the Veteran has consistently reported depression, the evidence does not show any suicidal ideations during the appeal period after separation from service; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or inability to establish and maintain effective relationships. While there may be some anxiety, depression, mild memory loss, and irritability symptoms noted during this period of the appeal, the extent of those symptoms are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating. 

Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent for the psychiatric disability. As discussed above, when subtracted from his 30 percent pre-aggravation baseline, the proper disability rating assigned to the Veteran's psychiatric disability equates to a rating of 20 percent. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Carpal Tunnel Syndrome

Service connection for right upper extremity carpal tunnel syndrome is currently established with a rating of 30 percent under 38 C.F.R. § 4.118 (2016), Diagnostic Code 8515 for moderate incomplete paralysis of the major (right hand dominant) median nerve. 

Diagnostic Code 8515 provides that a 70 percent rating is assigned where there is complete paralysis of the major median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the ulnar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.118 (2016). Ratings of 50, 30, and 10 percent are assigned where there is severe, moderate, or mild paralysis of the major median nerve. 

Preceding the criteria for rating disease of the peripheral nerves, including the median nerve, is the explanation that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.118 (2016).

A December 2007 VA examination report shows that the Veteran reported stiffness and numbness of his right hand and decreased endurance using the right upper extremity. The Veteran was noted as being right hand dominant. The Veteran reported that he had loss of use of the right hand due to his carpal tunnel syndrome. He also reported that he was unable to grasp objects and had objects frequently fall out of his hand. Physical examination showed right wrist extensors evaluated with a muscle strength of 2 and weakness with pain. Finger extensors were noted to have no motor impairments. Right peripheral nerves were noted with a muscle strength of 3 with weakness and pain. Right hand grip had a muscle strength of 3 with weakness and pain. Sensory examination showed normal vibration and decreased pain located on the hand and worse on the median nerve distribution. Light touch was noted to be decreased, positive sense was normal, and a positive Tinel's sign was noted. No muscle atrophy was noted and a moderate restriction of movement at the level of the right wrist was noted. Nerve dysfunction was noted with an absence of paralysis and neuritis. Neuralgia was noted as present. Effects on usual daily activities were noted as severe for chores, shopping, dressing, exercise, and sports. Moderate effects were noted for recreation, traveling, feeding, bathing, toileting, and grooming. The examiner remarked that the Veteran had marked difficulty with gross motor movements of his intrinsic hand muscles, more due to pain than to true weakness. The Veteran was able to still perform fine motor movements and a prosthetic device would not provide the fine motor tasks he that he was still able to perform. No loss of use of the right upper extremity was noted. 

A May 2009 VA examination report shows that the Veteran reported wearing a wrist brace constantly. Motor examination of the right upper extremity noted that a muscle grip strength of 3 affecting the grip muscles and extensors of the wrist. The Veteran was noted to be able to make a fist or hold an object. No fingering strength in the first three fingers were noted. The nerve identified as being affected was the median nerve. Sensory function of the right upper extremity was noted with decrease to vibration, pain, light touch, and position sense. Locations of the abnormalities were noted as the palmar aspect of the first three fingers with the median nerve affected. The examiner remarked that the Veteran had swelling of the dorsal aspect of the right hand around the surgical scar. Tics, tremors, or other abnormal movements were not observed. A positive Tinel's sign in the wrist and right medial epicondyle were noted. Nerve dysfunction, paralysis, neuralgia, and neuritis were noted as present. Effects on daily activities were noted as severe for chores, shopping, and exercise and as moderate for recreation, feeding, bathing, dressing, toileting, and grooming. The examiner remarked that the limitations of the right hand could be characterized as "practically useless." 

An August 2010 VA examination report shows that the Veteran was diagnosed with carpal tunnel syndrome of the right upper extremity. Peripheral nerve symptoms of his right hand were noted as numbness and pain. Detailed reflex examination was normal for the nerves of the upper extremity. Sensory examination of the right median nerve was normal for vibration and position sense, and decreased for pain and light touch. Location of the abnormalities were the first three digits. Detailed motor examination of the right elbow flexion/extension and wrist flexion/extension was noted as active movement against gravity. Finger flexion/abduction/thumb opposition were noted as active movement against some resistance. Right carpal tunnel syndrome was noted to cause decreased mobility, problems with lifting and carrying, decreased strength, and pain. The examiner remarked that the Veteran reported severe difficulty for performing household chores and that he needed assistance for his activities of daily living. The examiner also reported that the Veteran still had functional handgrip strength noted as 5 out of 5. 

An August 2012 VA examination report diagnosed the Veteran with carpal tunnel syndrome of the right wrist. The Veteran reported pain and weakness of the right wrist and hand, with a history of falling objects. A right wrist scar was noted with no symptoms. The examiner noted that limitation of motion and ankylosis in the wrist was due to right wrist fracture and not carpal tunnel syndrome. 

An October 2014 VA examination report shows that the Veteran reported right wrist and hand pain over the lateral three fingers. He also reported numbness, decreased strength, and frequently dropping objects. Symptoms were noted as severe intermittent pain, moderate constant pain, moderate paresthesia, and moderate numbness. Muscle strength of extension, pinch, and grip were all noted as 5 out of 5 for the right hand. No muscle atrophy was noted. Reflex examination was normal. Sensory exam was normal for the right hand. Test for the medial nerve was positive for Tinel's sign. The median nerve was noted to have incomplete paralysis of a mild severity. The Veteran reported that he used a wrist brace at night for his carpal tunnel. The examiner remarked that the Veteran's carpal tunnel was not of a severity to cause functional impairment that would be equally served by a prosthesis. The examiner did note a surgical scar of the right wrist related to carpal tunnel syndrome that showed no objective symptoms. 

A June 2016 VA examination report shows that the Veteran reported moderate constant pain, severe intermittent pain, severe paresthesia, and severe numbness of the right upper extremity. Muscle strength testing showed wrist extension 5 out of 5, wrist flexion 4 out of 5, grip 5 out of 5, and pinch 5 out of 5. Reflex examination was normal. Sensory examination was decreased for the right hand and fingers. Special testing for the median nerve showed positive Phalen's sign and Tinel's sign. The examiner noted that the median nerve displayed incomplete paralysis of a severe severity. The examiner remarked that the Veteran's carpal tunnel was not of a severity to cause functional impairment that would be equally served by a prosthesis. 

After a review of the medical and lay evidence of record, the Board finds that throughout the rating period, the Veteran's carpal tunnel syndrome of the right extremity has been manifested at worst by severe paresthesia, severe pain, and weak grip strength. The Board notes that the Veteran has consistently reported during his numerous VA examinations that he had decreased grip strength that resulted in dropping objects as well as having severe pain. Additionally, the Board notes that the right extremity carpal tunnel syndrome has been characterized as having severe effects on his activities of daily living. Given these findings, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's right extremity carpal tunnel syndrome warrants a rating of 50 percent, but no higher, under Diagnostic Code 8515 for severe incomplete paralysis of the median nerve during the entire course of the appeal.

The Board also finds that a rating in excess of 50 percent under Diagnostic Code 8515 is not warranted during the course of the appeal for right extremity carpal tunnel syndrome. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8515. Here, the Board notes that numerous VA examination reports and VA treatment records do not indicate that the right extremity carpal tunnel syndrome has resulted in complete paralysis of the median nerve. To the contrary, VA examinations have consistently demonstrated that the Veteran was able to move his hand and fingers in some respect during the entire course of the appeal, and complete paralysis has not been diagnosed at any point. While the May 2009 VA examiner noted that the Veteran's right hand was "practically useless," the examiner did not report that his activities of daily living were prevented. Additionally, while some paralysis was noted, the examiner did not indicate that complete paralysis was present. Therefore, the Board finds that a rating of 50 percent, but no higher, is warranted for right extremity carpal tunnel syndrome. 

The Board acknowledges that the Veteran is competent to report symptoms of his right wrist carpal tunnel syndrome. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, he is not competent to identify a specific level of disability according to the appropriate regulations. Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the VA medical professionals who have examined him. The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

In summary, the Board concludes that the criteria for a rating of 50 percent, but no more, for right upper (major) extremity carpal tunnel syndrome is met. Reasonable doubt has been resolved in favor of the Veteran in these matters. 38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102 (2016).

Right Wrist Scar Associated with Carpel Tunnel Syndrome

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008. As to claims filed before October 23, 2008, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes. 77 Fed. Reg. 2909 (January 20, 2012). In the instant case the Veteran's claim was received prior to October 2008, and he has not requested that his service-connected right wrist scar be rated under the revised criteria. Thus, the criteria prior to October 23, 2008 apply.

The Veteran asserts that increased ratings are warranted for his right wrist scar, which is rated as noncompensable prior to May 1, 2009 and 10 percent thereafter. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). Under the applicable version of Diagnostic Code 7804, a 10 percent evaluation is warranted for scars that are superficial and painful on examination. This is the maximum schedular evaluation under Diagnostic Code 7804. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.

As an initial matter, the Board notes that Diagnostic Code 7800 is not applicable as the service-connected right wrist scar is not related to the disfigurement of the head, face, or neck. Under Diagnostic Code 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated 10 percent, in an area or areas exceeding 6 square inches (39 sq. cm.), 20 percent in an area exceeding 12 square inches (77 sq. cm.), 30 percent in an area exceeding 72 square inches (465 sq. cm.), and 40 percent in an area exceeding 144 square inches (929 sq. cm.). Note (2) provides that a deep scar is one associated with underlying soft tissue damage. Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent for an area or areas of 144 squares inches (929 sq. cm.) or greater. Note (1) provides that scars in widely separated areas will be rated separately and combined in accordance with 38 C.F.R. § 4.25. Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent. Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. Under Diagnostic Code 7805 other scars are rated on limitation of function of the affected part.

A June 2005 VA examination report showed a well healed surgical scar of the right wrist. 

A January 2007 VA treatment record noted that the Veteran's surgical scar on the right wrist was tender. 

A May 2009 VA examination report shows that the Veteran was diagnosed with a right wrist scar post carpal tunnel release surgery. No skin breakdown was noted, but pain was reported by the Veteran. The examiner noted that the width of the scar was 2 millimeters and length was 8 centimeters. Examination of the scar was negative for adherence to underlying tissue, resulting limitation of motion, underlying soft tissue damage, skin ulceration, underlying tissue loss, elevation of the scar, depression of the scar, or induration or inflexibility. Tenderness to palpation was noted. 

An August 2012 VA examination report shows that the Veteran's scar of the right wrist was not painful, unstable, or total area of 39 square inches. No other symptoms were noted.

An October 2014 VA examination report shows that the Veteran reported no pain regarding his right wrist scar. The scars were noted as linear, 4 centimeters and 6 centimeters in length. The examiner reported that there was no scar disfigurement, no elevation or depression or hyperpigmentation or hypopigmentation, no missing underlying soft tissue, no limitation of the wrist due to the scar, and no pain reported on examination or by the Veteran of the scar. 

Regarding whether a compensable rating is warranted for the Veteran's right wrist scar prior to May 1, 2009, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating prior to May 1, 2009 under the former Diagnostic Code 7804. Specifically, a January 2007 VA treatment record noted a tender scar on the Veteran's right wrist. Additionally, the Veteran has consistently asserted his scar was painful throughout the appeal period. The Veteran is competent to report his symptoms of pain because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). Thus the Board finds that the evidence more nearly approximates the criteria for an initial rating of 10 percent prior to May 1, 2009 for a superficial and painful scar pursuant to Diagnostic Code 7804 in effect prior to October 23, 2008.

The Board notes that a rating of 10 percent is the highest rating available under the former Diagnostic Code 7804 for superficial and painful scars on examination. Under the current Diagnostic Code 7804, a rating higher than 10 percent is warranted for three or more unstable or painful scars. However, although the evidence has shown that the Veteran has two surgical scars related to carpal tunnel syndrome release, the medical and lay evidence during the appeal period shows that only one right wrist scar associated with his surgery during service was painful. 

The Board has considered other potentially applicable codes. Diagnostic Code 7800 is not for application as it pertains to scars of the head, face, or neck. Similarly, Diagnostic Code 7801 does not apply in this case, as the lay and medical evidence does not demonstrate that the Veteran's scars are deep, cause limited motion, or are nonlinear. Diagnostic Code 7802 also is inapplicable as the Veteran's right wrist scar does not cover an area of 144 square inches (929 sq. cm.) or greater. Diagnostic Code 7803 is not applicable as the evidence shows the scar is not unstable and is well-healed. As for Diagnostic Code 7805, the Veteran's right wrist scar does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to the scars. 

After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107 (b), the Board finds that an initial 10 percent rating, but no higher, is warranted for a right wrist scar prior to May 1, 2009 under Diagnostic Code 7804 in effect prior to October 23, 2008.

Regarding whether a rating in excess of 10 percent is warranted as of May 1, 2009, under Diagnostic Code 7804, the Board finds that the preponderance of the evidence is against the assignment of a higher rating. Here, the evidence shows that the Veteran was assessed during numerous VA examinations as only having one tender or painful scar of the right wrist associated with right carpel tunnel syndrome release procedure. As noted above, a 10 percent rating is the maximum rating under Diagnostic Code 7804. The Board considered other potentially applicable codes. Diagnostic Code 7800 is not for application as it pertains to scars of the head, face, or neck. Similarly, Diagnostic Code 7801 does not apply in this case, as the lay and medical evidence does not demonstrate that the Veteran's scars are deep, cause limited motion, or are nonlinear. Diagnostic Code 7802 also is inapplicable as the Veteran's right wrist scar does not cover an area of 144 square inches (929 sq. cm.) or greater. Diagnostic Code 7803 is not applicable as the evidence shows the scars are not unstable as they are well-healed. Additionally, the Board notes that the Veteran's scar does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to the scars. 

Therefore, the Board finds that a rating in excess of 10 percent is not warranted for a right wrist scar as of May 1, 2009 under Diagnostic Code 7804 in effect prior to October 23, 2008.

V. Special Monthly Compensation for Loss of Use of Right Hand

Special monthly compensation is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. 

The effect of the loss of use of a hand is detailed in 38 C.F.R. § 4.63; see also 38 C.F.R. § 3.350 (2016). This regulation provides that loss of use of a hand, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the hand, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis. Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved. 

In Tucker v. West, 11 Vet. App. 369 (1998), the U.S. Court of Appeals for Veterans Claims (Court) stated that the responsibility for determining loss of use lies with the adjudicator and not the examining physician.

The medical evidence has previously been discussed. Briefly stated, the Veteran has complained of right hand symptoms of numbness, pain, and difficulty gripping throughout the entire course of the appeal. 

The December 2007 VA examination report noted that the Veteran had marked difficulty with gross motor movements of his intrinsic hand muscles, more due to pain than to true weakness. The Veteran was able to still perform fine motor movements but a prosthetic device would not provide the fine motor tasks that he was still able to perform. No loss of use of the right upper extremity was noted. 

The May 2009 VA examination report showed that the VA examiner remarked that the limitations of the right hand rendered it "practically useless." 

The August 2010 VA examination report shows that the examiner reported that the Veteran still had functional handgrip strength noted as 5 out of 5. 

October 2014 and June 2016 VA examination reports showed that the Veteran's carpal tunnel was not of a severity to cause functional impairment that would be equally served by prosthesis. The examiner did note a surgical scar of the right wrist related to carpal tunnel syndrome that showed no objective symptoms. 

The Board finds that the evidence is insufficient to show that the Veteran has lost the use of his right hand. There is no competent and probative evidence to show that no effective function remains in his right hand other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance. The medical evidence indicates that the Veteran has had numbness, pain, and weakened grip of the right hand; however, VA examinations have shown that he has maintained some use of his right hand with gripping and performing activities of daily living. While a VA examiner in 2009 commented that the Veteran's right hand was "practically useless," the Board notes that during all objective testing the Veteran was able to perform grip and hand movements, although limited at times. Additionally, none of the VA examination reports of record indicated that the his right hand disabilities prevented activities of daily living not including sports. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 38 C.F.R. § 3.809. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his orthopedic disabilities. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, he is not competent to identify a specific level of disability according to the appropriate regulations. Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him. The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).


ORDER

New and material evidence has not been submitted to reopen the claim of entitlement to service connection for erectile dysfunction, and the appeal is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 20 percent for anxiety neurosis and major depressive disorder is denied.

Entitlement to an initial disability rating of 50 percent for carpal tunnel syndrome, right upper extremity, is granted.

Entitlement to initial disability rating of 10 percent prior to May 1, 2009 for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity, is granted.

Entitlement to a rating in excess of 10 percent from May 1, 2009 for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity, is denied.

Entitlement to special monthly compensation (SMC) for loss of use of the right hand is denied.


REMAND

With regard to the increased rating claim for the Veteran's right shoulder disability, the Board finds that further development is necessary. The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Here, the most recent VA shoulder examination report does not comply with Correia. Specifically, it is unclear if range of motion testing was conducted with both active and passive motion as well as in weight-bearing and nonweight-bearing. Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

The Board also finds that the claim of entitlement to an increased rating for a right shoulder scar is inextricably intertwined with the pending claim for an increased rating for the right shoulder orthopedic disability. The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA orthopedic examination of his right shoulder. The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. The VA examination report should indicate that this has been accomplished. All necessary studies and tests should be conducted.

Identify any and all orthopedic manifestations associated with the Veteran's service-connected right shoulder disability and fully describe the extent and severity of those manifestations. 

A) Report the Veteran's range of right and left shoulder motion in degrees. Additionally, the examiner must test the range of motion for both shoulders in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

B) Determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

C) Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the right shoulder.

D) Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus. 

E) Determine the current nature and severity of the residuals of the right shoulder surgery scar. The examiner should identify all symptoms and impairment associated with the residuals of the right shoulder surgical scar, noting the frequency and severity of symptoms and the size and characteristics of the scar found. 

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


